NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 12-15, 17, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2017/0315728 to Zheng et al. (hereinafter “Zheng”).

Zheng discloses:
1. A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor causes a set of acts for emulating high-frequency application-consistent snapshotting, the set of acts comprising:
registering a first group of computing entities for a first application and a second group of computing entities for a second application (paragraphs 103, 105, Figs. 18A, 18B, 19A, 19B – each consistency group (CG) is managed and operated upon collectively);
transmitting, from a first computing site to a second computing site, a stream of I/O commands performed over any computing entity from the first group of computing entities and the second group of computing entities (paragraphs 97-98 — snapshot sent to destination cluster, followed by write requests associated with the snapshot);
maintaining an I/O map that associates an identifier for the group of computing entities with corresponding individual I/Os of the stream of I/O commands (paragraph 80 — record of I/o requests included in snapshot, and paragraph 103 — CG linked to snapshot via hierarchical namespace); and
transmitting a signal to the second computing site to invoke replaying of at least some of the first corresponding individual I/Os of the stream of I/O commands to construct an application-consistent snapshot for the first group of computing entities, wherein the at least some of the first corresponding individual I/Os correspond to the first identifier of the first group of computing entities in the I/O map and the application-consistent snapshot is constructed at the second computing site (paragraphs 82 and 85 — after crash, write requests replayed up to PIT marker).

4. The computer readable medium of claim 1, wherein the set of acts further comprise responding to an event that changes at least one aspect of the first group of computing entities of the first application by registering an updated group of computing entities (paragraph 106).

5. The computer readable medium of claim 1, wherein the signal to the second computing site to invoke replaying of the at least some of the first corresponding individual I/Os of the stream of I/O commands to construct the application-consistent snapshot for the first group of computing entities specifies a point in time for use in constructing the application-consistent snapshot at the second computing site (paragraph 85 – write requests replayed up to PIT marker).

6. The computer readable medium of claim 1, wherein the set of acts further comprise transmitting a recovery point specification to the second computing site before transmitting the signal to the second computing site to invoke replaying of the at least some of the first corresponding individual I/Os of the stream of I/O commands to construct the application-consistent snapshot for the first group of computing entities (paragraphs 85 and 97).

7. The computer readable medium of claim 1, wherein the set of acts further comprise monitoring of changes to the second group of computing entities (paragraphs 107-108).

Claims 9, 12, 13, 14, and 15 are a method identical to the steps performed by the computer readable medium of claims 1, 4, 5, 6, and 7, and are rejected under the same rationale.

Claims 17, 20, 21, 22, 23, and 24 are a system for performing the identical steps performed by the computer readable medium of claims 1, 4, 5, 6, and 7, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 6, 7, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20, 23, 21, 7, 8, 11, 9, 30, 31, 34, and 32 of U.S. Patent No. 11,093,338 (hereinafter ‘338). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘338 contain every element of the claims of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Allowable Subject Matter
Claims 8, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113